FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 PEGGY CULP
                                                                                     CLERK

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
                                                                                   P. O. Box 9540
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                        79105-9540

                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                                                                 (806) 342-2650
       Justice                   Amarillo, Texas 79101-2449
                                 www.7thcoa.courts.state.tx.us

                                    September 18, 2014

B.J. Allen Galloway                             Randall C. Sims
TDCJ-ID #01847377                               District Attorney
Daniel Unit                                     501 S. Fillmore, Suite 5A
938 FM 1673                                     Amarillo, TX 79101
Snyder, TX 79549                                * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-14-00325-CR, 07-14-00326-CR, 07-14-00327-CR,
          07-14-00328-CR, 07-14-00329-CR, 07-14-00330-CR
          Trial Court Case Numbers: 66223-E, 66224-E, 66255-E, 66256-E, 66257-E,
          66258-E

Style: B.J. Allen Galloway v. The State of Texas

Dear Mr. Galloway and Mr. Sims:

      The Court this day issued an opinion and judgment in the captioned causes.
TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Peggy Culp
                                                   PEGGY CULP, CLERK

 xc:       Honorable Douglas Woodburn (DELIVERED VIA E-MAIL)
           Jana Smith (DELIVERED VIA E-MAIL)
           Caroline Woodburn (DELIVERED VIA E-MAIL)